                                                       Case 2:20-cv-07069-VAP-JEM Document 1 Filed 08/06/20 Page 1 of 7 Page ID #:1



                                                        1   Daniel S. Rodman, SBN 156156
                                                        2   drodman@swlaw.com
                                                            Chariese R. Solorio, SBN 309753
                                                        3   csolorio@swlaw.com
                                                            SNELL & WILMER L.L.P.
                                                        4   600 Anton Blvd., Suite 1400
                                                        5   Costa Mesa, California 92626-7689
                                                            Telephone: 714.427.7000
                                                        6   Facsimile: 714.427.7799
                                                        7   Attorneys for Defendant
                                                        8   FCA US LLC
                                                        9
                                                       10                         UNITED STATES DISTRICT COURT
                                                       11           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                       12
                   Costa Mesa, California 92626-7689
                    600 Anton Boulevard, Suite 1400
          Wilmer




                                                       13   JEFFREY SANDOVAL,                         CASE NO. FY
                            LAW OFFICES


                            (714) 427-7000




                                                       14                                             [Originally filed in Los Angeles County
Snell &L.L.P.




                                                                               Plaintiff,             Superior Court; Case No. BC712945]
                                                       15
                                                            vs.                                       DEFENDANT FCA US LLC’S
                                                       16                                             NOTICE OF REMOVAL OF CIVIL
                                                            BUDGET RENT A CAR; FCA US                 ACTION UNDER 28 U.S.C. § 1441(b)
                                                       17   LLC; and DOES 2-50,                       (DIVERSITY)
                                                       18                      Defendants.
                                                                                                      COMPLAINT FILED:  July 6, 2018
                                                       19                                             COMPLAINT SERVED: July 8, 2020
                                                                                                      REMOVAL DATE:     August 6, 2020
                                                       20
                                                       21   TO THE CLERK OF THE ABOVE-ENTITLED COURT:
                                                       22         PLEASE TAKE NOTICE that FCA US LLC (“FCA”) by and through its
                                                       23   counsel, Snell & Wilmer L.L.P., hereby removes to this Court, pursuant to 28
                                                       24   U.S.C. §§ 1332, 1441, and 1446, based on diversity of citizenship, the above-
                                                       25   entitled action. In support of its removal, FCA states:
                                                       26   ///
                                                       27   ///
                                                       28   ///

                                                                                                      1
                                                                                                                  FCA US LLC’S NOTICE OF REMOVAL
                                                       Case 2:20-cv-07069-VAP-JEM Document 1 Filed 08/06/20 Page 2 of 7 Page ID #:2



                                                        1   I.    THE REMOVED CASE
                                                        2         1.     The removed case is a civil action commenced in the Superior Court of
                                                        3   California, County of Los Angeles by Plaintiff Jeffrey Sandoval (“Plaintiff”)
                                                        4   against Budget Rent A Car and FCA, entitled Jeffrey Sandoval v. Budget Rent A
                                                        5   Car, et al., Case No. BC712945 (the “State Action”). The two named defendants
                                                        6   are Budget Rent A Car, Inc. (“Budget”) and FCA.
                                                        7         2.     Plaintiff filed the State Action on July 6, 2018, asserting motor vehicle
                                                        8   and general negligence claims against Budget with respect to a 2016 Dodge
                                                        9   Challenger vehicle allegedly driven by Plaintiff.
                                                       10         3.     On February 18, 2020, Plaintiff filed a Doe amendment, designating
                                                       11   FCA as DOE 1.
                                                       12         4.     FCA is informed and believes that Plaintiff and Budget entered into a
                   Costa Mesa, California 92626-7689
                    600 Anton Boulevard, Suite 1400
          Wilmer




                                                       13   settlement agreement in July 2020. However, FCA understands that a notice of
                            LAW OFFICES


                            (714) 427-7000




                                                       14   dismissal of the Complaint as to Budget has not yet been filed. See Declaration of
Snell &L.L.P.




                                                       15   Chariese R. Solorio (“Solorio Decl.”), ¶ 3.
                                                       16   II.   PROCEDURAL REQUIREMENTS
                                                       17         5.     The first date FCA received a copy of the Complaint was July 8, 2020,
                                                       18   when FCA’s agent for service of process was served with a copy of the Summons
                                                       19   and Complaint. A true and correct copy of the Summons and Complaint, as they
                                                       20   were served on FCA, are attached as Exhibit A.
                                                       21         6.     FCA has thirty (30) days from the date of service or receipt “of a copy
                                                       22   of the initial pleading setting forth the claim for relief upon which such action or
                                                       23   proceeding is based” to remove a case. See 28 U.S.C. §1446(b). Thus, this Notice
                                                       24   of Removal is timely filed.
                                                       25         7.     Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and
                                                       26   orders from the State Action in FCA’s possession are attached as Exhibit A
                                                       27   [Plaintiff’s Summons and Complaint] and Exhibit B [Plaintiff’s DOE
                                                       28   Amendment].

                                                                                                      2
                                                                                                                  FCA US LLC’S NOTICE OF REMOVAL
                                                       Case 2:20-cv-07069-VAP-JEM Document 1 Filed 08/06/20 Page 3 of 7 Page ID #:3



                                                        1          8.    In accordance with 28 U.S.C. § 1446(a), venue is proper in the Central
                                                        2   District of California because this district embraces the place in which the removed
                                                        3   action has been pending (Los Angeles County Superior Court).
                                                        4          9.    As required by 28 U.S.C. § 1446(d), a true and correct copy of this
                                                        5   Notice of Removal will be filed with the Superior Court of California, County of
                                                        6   Los Angeles promptly after filing the same in this Court.
                                                        7          10.   Moreover, pursuant to 28 U.S.C. § 1446(d), written notice of filing this
                                                        8   Notice of Removal will be given to all parties after the same is filed with this Court.
                                                        9          11.   If any question arises as to the propriety of removal of this action,
                                                       10   FCA respectfully requests an opportunity to conduct discovery, brief any disputed
                                                       11   issues, and present oral argument in favor of its position that this case is properly
                                                       12   removable.
                   Costa Mesa, California 92626-7689
                    600 Anton Boulevard, Suite 1400
          Wilmer




                                                       13          12.   Nothing in this Notice of Removal shall be interpreted as a waiver or
                            LAW OFFICES


                            (714) 427-7000




                                                       14   relinquishment of FCA’s rights to assert defenses, including, without limitation, the
Snell &L.L.P.




                                                       15   defenses of (i) lack of personal jurisdiction, (ii) improper venue and/or forum non
                                                       16   conveniens, (iii) insufficiency of process, (iv) insufficiency of service of process,
                                                       17   (v) improper joinder of claims and/or parties, (vi) failure to state a claim, (vii)
                                                       18   failure to join indispensable party(ies), or (viii) any other procedural or substantive
                                                       19   defense available under state or federal law.
                                                       20          13.   FCA is informed and believes that Defendant Budget Rent A Car was
                                                       21   served with the Summons and the Complaint on or about October 17, 2018.
                                                       22   Without waiving any defenses, Budget hereby joins this Notice of Removal and
                                                       23   consents to removal of this case to this Court. See Solorio Decl., ¶ 4.
                                                       24   III.   THE AMOUNT IN CONTROVERSY REQUIREMENT IS MET
                                                       25          14.   This Court has original jurisdiction under 28 U.S.C. § 1332, and this
                                                       26   action is one that may be removed to this Court by FCA pursuant to the provisions
                                                       27   of 28 U.S.C. § 1441(b) in that it involves a civil action between citizens of different
                                                       28   states, and the matter in controversy exceeds the sum of $75,000, exclusive of

                                                                                                       3
                                                                                                                   FCA US LLC’S NOTICE OF REMOVAL
                                                       Case 2:20-cv-07069-VAP-JEM Document 1 Filed 08/06/20 Page 4 of 7 Page ID #:4



                                                        1   interest and costs.
                                                        2         15.     The removing party’s initial burden is to “file a notice of removal that
                                                        3   includes ‘a plausible allegation that the amount in controversy exceeds the
                                                        4   jurisdictional threshold.’” Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1195 (9th
                                                        5   Cir. 2015) (quoting Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct.
                                                        6   547, 554 (2014)). “By design, § 1446(a) tracks the general pleading requirement
                                                        7   stated in Rule 8(a),” which requires only that the grounds for removal be stated in a
                                                        8   “short and plain statement.” Dart, 135 S. Ct. at 553.
                                                        9         16.     Generally, a federal district court will first “consider whether it is
                                                       10   ‘facially apparent’ from the complaint that the jurisdictional amount is in
                                                       11   controversy.” Abrego v. Dow Chem. Co., 443 F.3d 676, 690 (9th Cir. 2006)
                                                       12   (internal citation omitted).   A defendant may remove a suit to federal court
                   Costa Mesa, California 92626-7689
                    600 Anton Boulevard, Suite 1400
          Wilmer




                                                       13   notwithstanding the failure of the plaintiff to plead the required amount. Absent the
                            LAW OFFICES


                            (714) 427-7000




                                                       14   facial showing from the complaint, the court may consider facts averred in the
Snell &L.L.P.




                                                       15   removal petition. Id. Next, if the defendant’s allegation(s) regarding the amount in
                                                       16   controversy is challenged, then “both sides submit proof and the court decides, by a
                                                       17   preponderance of the evidence, whether the amount-in-controversy requirement has
                                                       18   been satisfied.” Ibarra, 775 F.3d at 1195. At that time, “it may be appropriate to
                                                       19   allow discovery relevant to [the] jurisdictional amount prior to remanding.”
                                                       20   Abrego, 443 F.3d at 691 (internal citation omitted).
                                                       21         17.    FCA disputes that it is liable for any damages whatsoever to Plaintiff.
                                                       22   Nevertheless, FCA can demonstrate that the amount in controversy exceeds
                                                       23   $75,000 under the “preponderance of the evidence” standard. See Guglielmino v.
                                                       24   McKee Foods Corp., 506 F.3d 696, 699 (9th Cir. 2007). The standard requires only
                                                       25   that the removing party present evidence that “it is more likely than not” that the
                                                       26   amount in controversy is satisfied. Id.
                                                       27         18.    Here, Plaintiff claims that as a result of the subject accident, he
                                                       28   sustained “mental anguish” and “massive injuries” that required evaluation and

                                                                                                      4
                                                                                                                    FCA US LLC’S NOTICE OF REMOVAL
                                                       Case 2:20-cv-07069-VAP-JEM Document 1 Filed 08/06/20 Page 5 of 7 Page ID #:5



                                                        1   treatment by several providers and specialists. Plaintiff’s purported injuries consist
                                                        2   of the following: exacerbation of a pre-existing spinal injury, disc herniations with
                                                        3   nerve root impingement, whiplash, injury to his head, radiating pain, cognitive
                                                        4   impairments, and short-term memory loss. Plaintiff claims he may require surgical
                                                        5   intervention in the future. Plaintiff is seeking $553,813.56 in damages from FCA,
                                                        6   consisting of special damages ($33,828.39), general damages ($101,485.17), future
                                                        7   medical expenses ($168,500.00), and future pain and suffering ($250,000.00). See
                                                        8   Solorio Decl., ¶ 5. Accordingly, the amount in controversy in this matter exceeds
                                                        9   $75,000.00.
                                                       10   IV.   COMPLETE DIVERSITY OF CITIZENSHIP EXISTS
                                                       11         19.     Plaintiff’s Complaint does not include any facts regarding Plaintiff’s
                                                       12   citizenship or residency. See Exhibit A, generally. However, based on Plaintiff’s
                   Costa Mesa, California 92626-7689
                    600 Anton Boulevard, Suite 1400
          Wilmer




                                                       13   medical records provided by Plaintiff’s counsel, FCA is informed and believes that
                            LAW OFFICES


                            (714) 427-7000




                                                       14   Plaintiff resides in the City of Bloomington in San Bernardino County, California.
Snell &L.L.P.




                                                       15         20.     FCA is, and was at the time Plaintiff commenced this action, a
                                                       16   Delaware limited liability company with its principal place of business in Auburn
                                                       17   Hills, Michigan. FCA US LLC has one member, FCA North America Holdings
                                                       18   LLC, a Delaware limited liability company with its principal place of business in
                                                       19   Auburn Hills, Michigan. FCA North America Holdings LLC has one member,
                                                       20   FCA Holdco B.V., a company organized and existing under the laws of the
                                                       21   Netherlands with its principal place of business in London, United Kingdom. FCA
                                                       22   Holdco B.V. is 100% owned by Fiat Chrysler Automobiles N.V., a publicly traded
                                                       23   company organized and existing under the laws of the Netherlands with its
                                                       24   principal place of business in London, United Kingdom. Accordingly, neither FCA
                                                       25   nor its members are citizens of California.
                                                       26         21.     Budget Rent a Car, Inc. is, and was at the time Plaintiff commenced
                                                       27   this action, a corporation organized under the laws of the State of Delaware with its
                                                       28   principal place of business in New Jersey. This Court can take judicial notice of

                                                                                                      5
                                                                                                                  FCA US LLC’S NOTICE OF REMOVAL
                                                       Case 2:20-cv-07069-VAP-JEM Document 1 Filed 08/06/20 Page 6 of 7 Page ID #:6



                                                        1   these facts. See California Secretary of State’s Entity Detail regarding Budget Rent
                                                        2   A Car, attached as Exhibit C; see also Fed. R. Evid. 201(b)(2) (courts may
                                                        3   judicially notice facts that “can be accurately and readily determined from sources
                                                        4   whose accuracy cannot reasonably be questioned.”).
                                                        5          22.    Doe defendants 2 to 50 have not been served.          Those named as
                                                        6   defendants but not yet served in the state court action need not join the notice of
                                                        7   removal. See Destfino v. Reiswig, 630 F.3d 952, 956–57 (9th Cir. 1988); Emrich v.
                                                        8   Touche Ross & Co., 864 F.2d 1190, 1193 (9th Cir. 1988).
                                                        9          23.    Because there is diversity of citizenship between the parties, no
                                                       10   defendant is a citizen of California, and the amount in controversy exceeds $75,000,
                                                       11   this action is removable under 28 U.S.C. §§ 1332(a) and 1441(b).
                                                       12   V.     CONCLUSION
                   Costa Mesa, California 92626-7689
                    600 Anton Boulevard, Suite 1400
          Wilmer




                                                       13          For the reasons stated above, the State Action may be removed to this Court
                            LAW OFFICES


                            (714) 427-7000




                                                       14   by FCA in accordance with the provisions of 28 U.S.C. §§ 1332 and 1441 because:
Snell &L.L.P.




                                                       15   (i) this action is a civil action pending within the jurisdiction of the United States
                                                       16   District Court for the Central District of California, (ii) the amount in controversy
                                                       17   exceeds $75,000.00, exclusive of interest and costs, and (iii) the action is between
                                                       18   citizens of different states.
                                                       19
                                                            Dated: August 6, 2020                 SNELL & WILMER L.L.P.
                                                       20
                                                       21
                                                                                                  By: /s/ Chariese R. Solorio
                                                       22                                            Daniel S. Rodman
                                                                                                     Chariese R. Solorio
                                                       23                                            Attorneys for Defendant
                                                                                                     FCA US LLC
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28

                                                                                                      6
                                                                                                                  FCA US LLC’S NOTICE OF REMOVAL
                                                       Case 2:20-cv-07069-VAP-JEM Document 1 Filed 08/06/20 Page 7 of 7 Page ID #:7



                                                        1                            CERTIFICATE OF SERVICE
                                                        2
                                                            I am employed in the County of Orange, State of California. I am over the age of
                                                        3   18 and not a party to the within action; my business address is 600 Anton
                                                            Boulevard, Suite 1400, Costa Mesa, California 92626.
                                                        4
                                                            On August 6, 2020, I served, in the manner indicated below, the foregoing
                                                        5   document described as: DEFENDANT FCA US LLC’S NOTICE OF
                                                            REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. § 1441(b)
                                                        6   (DIVERSITY)on the interested parties in this action:
                                                        7   Alexander J. Petale, Esq.                    PLAINTIFF’S COUNSEL
                                                            Law Offices of Alexander J. Petale
                                                        8   504 S. Alvarado Street, Suite 207            213-413-5050, Telephone
                                                            Los Angeles, California 90057                213-413-5055, Facsimile
                                                        9
                                                                                                         petaleesq@gmail.com
                                                       10
                                                            Joseph O. Fitzgerald, Esq.                   COUNSEL FOR DEFENDANT
                                                       11   Macdonald & Cody, LLP                        BUDGET RENT A CAR
                                                            28 Executive Park, Third Floor,
                                                       12   Irvine, California 92614                     714-831-1713, Telephone
                                                                                                         714-823-3229, Facsimile
                   Costa Mesa, California 92626-7689
                    600 Anton Boulevard, Suite 1400
          Wilmer




                                                       13
                                                                                                         jfitzgerald@macdonaldcody.com
                            LAW OFFICES


                            (714) 427-7000




                                                       14
Snell &L.L.P.




                                                       15
                                                            :     BY REGULAR MAIL: I caused such envelopes to be deposited in the
                                                       16         United States mail at Costa Mesa, California, with postage thereon fully
                                                                  prepaid. I am readily familiar with the firm’s practice of collection and
                                                       17         processing correspondence for mailing. It is deposited with the United States
                                                                  Postal Service each day and that practice was followed in the ordinary course
                                                       18         of business for the service herein attested to (F.R.C.P. § 5 (b)(2)(C)).
                                                       19   :     BY E-FILING (USDC Central): I caused such document to be sent
                                                                  electronically to the court; pursuant to General Order No. 08-02, electronic
                                                       20         filing constitutes service upon the parties who have consented to electronic
                                                                  service.
                                                       21
                                                            :     FEDERAL: I declare that I am employed in the office of a member of the
                                                       22         bar of this Court, at whose direction the service was made.
                                                       23   EXECUTED on August 6, 2020, at Costa Mesa, California.
                                                       24
                                                       25
                                                                                                          _______________________________
                                                       26                                                 Louise Mishler
                                                       27
                                                       28

                                                                                                     7
                                                                                                                  FCA US LLC’S NOTICE OF REMOVAL
